Exhibit21.1 MACK-CALI REALTY, L.P. Subsidiary StateofIncorporation orOrganization 1 COMMERCE REALTY L.L.C. NJ 1 EXECUTIVE REALTY L.L.C. NJ 1 JEFFERSON REALTY L.L.C. NJ 1 INDEPENDENCE SPE LLC DE 2 COMMERCE REALTY L.L.C. NJ 2 EXECUTIVE REALTY L.L.C. NJ 2 PARAGON REALTY L.L.C. DE 2 TWOSOME REALTY L.L.C. NJ 2 INDEPENDENCE SPE LLC DE 3 CAMPUS REALTY LLC DE 3 ODELL REALTY L.L.C. NY 3 PARAGON REALTY L.L.C. DE 3 BECKER SPE LLC DE 4 GATEHALL REALTY L.L.C. NJ 4 PARAGON REALTY L.L.C. NJ 4 SENTRY HOLDING L.L.C. DE 4 SENTRY REALTY L.L.C. DE 4 BECKER SPE LLC DE 4 SYLVAN SPE LLC DE 5 WOOD HOLLOW REALTY, L.L.C. NJ 5 BECKER SPE LLC DE 5 INDEPENDENCE SPE LLC DE 5/6 SKYLINE REALTY L.L.C. NY 6 BECKER SPE LLC DE 6 PARSIPPANY L.L.C. NJ 9 CAMPUS REALTY L.L.C. NJ 10 INDEPENDENCE SPE LLC DE 10 SYLVAN SPE LLC DE 11 COMMERCE DRIVE ASSOCIATES L.L.C. NJ 12 SKYLINE ASSOCIATES L.L.C. NY 12 VREELAND REALTY L.L.C. DE 14/16 SKYLINE REALTY L.L.C. NY 14 COMMERCE REALTY L.L.C. NJ 14 SYLVAN REALTY L.L.C. NJ 20 COMMERCE DRIVE ASSOCIATES L.L.C. NJ 20 WATERVIEW SPE LLC DE 25 COMMERCE REALTY, L.L.C. NJ 30 TWOSOME REALTY L.L.C. NJ 31 TWOSOME REALTY L.L.C. NJ 35 WATERVIEW HOLDING L.L.C. DE 35 WATERVIEW SPE LLC DE 40 TWOSOME REALTY L.L.C. NJ 41 TWOSOME REALTY L.L.C. NJ 50 TWOSOME REALTY L.L.C. NJ 51 CHUBB SPE LLC DE 55 CORPORATE REALTY L.L.C. DE 75 LIVINGSTON SPE LLC DE 78/PINSON PARTNERS L.L.C. NJ 85 LIVINGSTON SPE LLC DE 97 FORSTER REALTY L.L.C. NJ DE NJ NJ NJ NJ NJ NJ Subsidiary StateofIncorporation orOrganization NJ NJ NJ DE NY NJ NJ NJ NJ DE DE 395 W. PASSAIC L.L.C. NJ NJ NY NJ NJ NJ NJ NJ NJ 1256 N. CHURCH REALTY L.L.C. NJ 1 CT 1 DE 1 NJ 1 NJ AIRPORT PROPERTIES ASSOCIATES L.L.C. NJ BMP MOORESTOWN REALTY L.L.C. NJ BMP SOUTH REALTY L.L.C. NJ BRIDGE PLAZA REALTY ASSOCIATES L.L.C. NJ C.W. ASSOCIATES L.L.C. NJ CAL-HARBOR II& III URBAN RENEWAL ASSOCIATES L.P. NJ CAL-HARBOR IV URBAN RENEWAL ASSOCIATES L.P. NJ CAL-HARBOR SO. PIER URBAN RENEWAL ASSOCIATES L.P. NJ CAL-HARBOR V LEASING ASSOCIATES L.L.C. NJ CAL-HARBOR V URBAN RENEWAL ASSOCIATES L.P. NJ CAL-HARBOR VI URBAN RENEWAL ASSOCIATES L.P. NJ CAL-HARBOR VII LEASING ASSOCIATES L.L.C. NJ CAL-HARBOR VII URBAN RENEWAL ASSOCIATES L.P. NJ CALI HARBORSIDE (FEE) ASSOCIATES L.P. NJ CCMA NOMINEE L.L.C. NJ CENTURY PLAZA ASSOCIATES L.L.C. NJ CLEARBROOK ROAD ASSOCIATES L.L.C. NY COLLEGE ROAD REALTY L.L.C. NJ COMMERCENTER REALTY ASSOCIATES L.L.C. NJ CROSS WESTCHESTER REALTY ASSOCIATES L.L.C. NY CWLT ROSELAND EXCHANGE L.L.C. NJ D.B.C. REALTY L.L.C. NJ ELEVENTH SPRINGHILL LAKE ASSOCIATES, LLC MD ELMSFORD REALTY ASSOCIATES L.L.C. NY EMPIRE STATE VEHICLE LEASING L.L.C. NY FIVE SENTRY REALTY ASSOCIATES L.P. PA FOURTEENTH SPRINGHILL LAKE ASSOCIATES L.L.C. DE GALE SLG NJ GP LLC DE GALE SLG NJ MEZZ LLC DE Subsidiary StateofIncorporation orOrganization GALE SLG NJ OPERATING PARTNERSHIP, L.P. DE GARDEN STATE CAFÉ LICENSING L.L.C. NJ GARDEN STATE VEHICLE LEASING L.L.C. NJ GREENBELT/SPRINGHILL LAKE ASSOCIATES L.L.C. MD HANOVER 3 NJ HORIZON CENTER REALTY ASSOCIATES L.L.C. NJ JUMPING BROOK REALTY ASSOCIATES L.L.C. NJ K US REALTY HOLDING L.L.C. DE KEMBLE PLAZA II REALTY L.L.C. NJ KEYSTONE VEHICLE LEASING L.L.C. PA KNIGHTSBRIDGE REALTY L.L.C. NJ LINWOOD REALTY L.L.C. NJ LITTLETON REALTY ASSOCIATES L.L.C. NJ M-C 2 SOUTH GOLD L.L.C. NJ M-C 3 AAA L.L.C. NJ M-C 3 CAMPUS, LLC DE M-C 5 AAA L.L.C. NJ M-C 6 AAA L.L.C. NJ M-C DE M-C DE M-C CAPITOL ASSOCIATES L.L.C. DE M-C CHURCH REALTY L.L.C. NJ M-C CONSTRUCTION SERVICES L.L.C. NJ M-C HARBORSIDE PROMENADE LLC NJ M-C HARSIMUS PARTNERS L.L.C. NJ M-C HUDSON LLC NJ M-C HUDSON STREET LLC NJ M-C JEFFERSON L.L.C. DE M-C KIMBALL, LLC DE M-C LENOLA REALTY L.L.C. NJ M-C METROPOLITAN REALTY L.L.C. NJ M-C NEWARK L.L.C. DE M-C PENN MANAGEMENT TRUST MD M-C PLAZA II& III LLC NJ M-C PLAZA IV LLC NJ M-C PLAZA V LLC NJ M-C PLAZA VI& VII LLC NJ M-C PROPERTIES CO. REALTY L.L.C. NJ M-C RED BANK REALTY L.L.C. NJ M-C ROSETREE REALTY ASSOCIATES L.P. PA M-C TRANSIT, LLC DE M-C VREELAND, LLC DE M-C WASHINGTON STREET L.L.C. DE M-C WASHINGTON STREET II, INC. DE MACK-CALI ADVANTAGE SERVICES CORPORATION DE MACK-CALI AIRPORT REALTY ASSOCIATES L.P. PA MACK-CALI B PROPERTIES, L.L.C. NJ MACK-CALI BRIDGEWATER REALTY, L.P. NJ MACK-CALI BUILDING V ASSOCIATES L.L.C. NJ MACK-CALI CAMPUS REALTY L.L.C. NJ MACK-CALI CHESTNUT RIDGE, L.L.C. NJ MACK-CALI CW REALTY ASSOCIATES L.L.C. NY MACK-CALI D.C. MANAGEMENT CORP DE MACK-CALI E-COMMERCE L.L.C. DE MACK-CALI EAST LAKEMONT L.L.C. NJ MACK-CALI F PROPERTIES L.P. NJ MACK-CALI FACILITY, LLC NJ MACK-CALI FREEHOLD L.L.C. NJ MACK-CALI GLENDALE LIMITED PARTNERSHIP AZ MACK-CALI HOLMDEL L.L.C. DE Subsidiary StateofIncorporation orOrganization MACK-CALI JOHNSON ROAD L.L.C. NJ MACK-CALI MANAGEMENT L.L.C. DE MACK-CALI MEADOWLANDS ENTERTAINMENT L.L.C. NJ MACK-CALI MEADOWLANDS SPECIAL L.L.C. NJ MACK-CALI MID-WEST REALTY ASSOCIATES L.L.C. NY MACK-CALI MORRIS REALTY L.L.C. NJ MACK-CALI PENNSYLVANIA REALTY ASSOCIATES L.P. PA MACK-CALI PLAZA I L.L.C. NJ MACK-CALI PROPERTY TRUST MD MACK-CALI REALTY ACQUISITION CORP. DE MACK-CALI REALTY CONSTRUCTION CORPORATION NJ MACK-CALI SERVICES, INC. NJ MACK-CALI SHORT HILLS L.L.C. NJ MACK-CALI SO. WEST REALTY ASSOCIATES L.L.C. NY MACK-CALI SPRINGING L.L.C. DE MACK-CALI SUB XV TRUST MD MACK-CALI TAXTER ASSOCIATES L.L.C. NY MACK-CALI TEXAS PROPERTY L.P. TX MACK-CALI TRANSIT VILLAGE LLC DE MACK-CALI TRS HOLDING CORPORATION DE MACK-CALI WOODBRIDGE L.L.C. NJ MACK-CALI WP REALTY ASSOCIATES L.L.C. NY MACK-CALI-R COMPANY NO. 1 L.P. NJ MACK-GREEN-GALE L.L.C. DE MAIN-MARTINE MAINTENANCE CORP. NY MAPLE 4 CAMPUS REALTY L.L.C. NJ MAPLE 6 CAMPUS REALTY L.L.C. NJ MC 55 CORPORATE MANAGER L.L.C. DE MC FREE WI-FI L.L.C. NJ MC HUDSON HOLDING L.L.C. NJ MC HUDSON REALTY L.L.C. NJ MC ONE RIVER GENERAL L.L.C. NJ MC ONE RIVER LIMITED L.L.C. NJ MCPT TRS HOLDING CORPORATION DE MCPT TRUST DE MCRC TRUST DE MC-SJP PINSON DEVELOPMENT, L.L.C. DE MID-WEST MAINTENANCE CORP. NY MID-WESTCHESTER REALTY ASSOCIATES L.L.C. NY MONMOUTH/ATLANTIC REALTY ASSOCIATES L.L.C. NJ MONUMENT DE MONUMENT HOLDING L.L.C. DE MOORESTOWN REALTY ASSOCIATES L.L.C. NJ MOUNT AIRY REALTY ASSOCIATES L.L.C. NJ MOUNTAINVIEW REALTY L.L.C. NJ NEWARK CENTER HOLDING L.L.C. DE OFFICE ASSOCIATES L.L.C. NJ ONE GRANDE SPE L.L.C. DE ONE RIVER ASSOCIATES NJ ONE SYLVAN REALTY, L.L.C. NJ PALLADIUM REALTY L.L.C. NJ PARSIPPANY 4/5 REALTY L.L.C. NJ PARSIPPANY NJ PARSIPPANY CAMPUS REALTY ASSOCIATES L.L.C. NJ PARSIPPANY HANOVER REALTY II L.L.C. NJ PHELAN REALTY ASSOCIATES L.P. CA PRINCETON CORPORATE CENTER REALTY ASSOCIATES L.L.C. NJ PRINCETON OVERLOOK REALTY L.L.C. NJ Subsidiary StateofIncorporation orOrganization PW/MS MANAGEMENT CO., INC. NJ PW/MS OP SUB III, LLC DE ROSELAND II L.L.C. NJ ROSELAND OWNERS ASSOCIATES L.L.C. NJ SENTRY PARK WEST L.L.C. PA SIX COMMERCE DRIVE ASSOCIATES L.L.C. NJ SIXTEENTH SPRINGHILL LAKES ASSOCIATES L.L.C. MD SKYLINE REALTY L.L.C. NY SO. WESTCHESTER REALTY ASSOCIATES L.L.C. NY SOUTH-WEST MAINTENANCE CORP. NY STEVENS AIRPORT REALTY ASSOCIATES L.P. PA SYLVAN/CAMPUS REALTY L.L.C. NJ TALLEY MAINTENANCE CORP. NY TALLEYRAND REALTY ASSOCIATES L.L.C. NY TENTH SPRINGHILL LAKE ASSOCIATES, LLC DE TERRI REALTY ASSOCIATES L.L.C. NJ THE GALE COMPANY, L.L.C. NJ THE GALE CONSTRUCTION COMPANY, L.L.C. DE THE GALE CONSTRUCTION SERVICES COMPANY, L.L.C. DE THE GALE CONTRACTING COMPANY, L.L.C. DE THE GALE INVESTMENT SERVICES COMPANY, L.L.C. DE THE GALE MANAGEMENT COMPANY, L.L.C. DE THE GALE REAL ESTATE ADVISORS COMPANY, L.L.C. DE THE GALE REAL ESTATE SERVICES COMPANY L.L.C. DE THE GALE SERVICES COMPANY, L.L.C. DE TRIAD REALTY ASSOCIATES L.L.C. DE TRIAD REALTY HOLDINGS L.L.C. DE TWELFTH SPRINGHILL LAKE ASSOCIATES, LLC MD VAUGHN PRINCETON ASSOCIATES L.L.C. NJ WEST AVENUE REALTY ASSOCIATES L.L.C. CT WEST-AVE. MAINTENANCE CORP. CT WHITE PLAINS REALTY ASSOCIATES L.L.C. NY
